Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
After a search of petitioner’s prison cell recovered substances which were subsequently proven to be heroin and marihuana, he was charged in a misbehavior report with violating the prison disciplinary rule prohibiting drug possession. A tier III disciplinary hearing ensued, at the conclusion of which petitioner was found guilty as charged. That determination was administratively affirmed, prompting petitioner to commence this CPLR article 78 proceeding seeking annulment.
We confirm. The determination of guilt was supported by substantial evidence in the form of the misbehavior report, related documentary evidence and photographs, positive drug test results and hearing testimony (see Matter of Callender v Selsky, 41 AD3d 1065, 1065-1066 [2007]). Petitioner’s denial that the drugs belonged to him and his claim of inconsistencies in the documentary evidence created credibility issues for resolution by the Hearing Officer (see Matter of Diaz v Goord, 26 AD3d *1428561, 562 [2006]). To the extent preserved, petitioner’s remaining contentions, including his claims that there was a defective chain of custody and the Hearing Officer was biased, have been examined and found to be unavailing.
Cardona, P.J., Mercure, Rose, Lahtinen and Stein, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.